NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Applicant’s Amendment
In the amendment dated July 11, 2022, applicant specified the imidazoline to amide ratio of the curing agent of claims 1 and 22 to be between about 2.3 : 1 and about 3.2 : 1.  This limitation is supported by ¶ 43 of the original disclosure.  In view of the amendment and applicant’s remarks, all claim rejections are withdrawn.
Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
The examiner considers JP2012121997 (“Kitaguchi”) to be the closest prior art of record.  The teachings of Kitaguchi are described in the Office Action dated March 10, 2022.  Kitaguchi is silent as to the imidazoline to amide ratio (IR ratio) of the polyamide resin curing agent.  For the reasons given below, the examiner is unable to find, by a preponderance of the evidence, that the claimed ratio would necessarily be present in the polyamide resin of Kitaguchi.  
According to the original disclosure in the present case at ¶ 43, the formation of the curing agent from a fatty acid and amine at temperatures above about 200 °C produces some amount of imidazoline.  This paragraph goes on to state that the reaction has reached its endpoint when the IR ratio is between about 2:1 and about 3.5:1 or, more preferably, within a narrower range corresponding to the range of the present claims.  In the examples at pages 21-23 of the original disclosure, a temperature of 250 °C is used to produce IR ratios between 2.3 and 3.2.  In these examples, the reaction is stopped when a certain IR ratio is attained.  Thus, it appears that the final IR ratio depends on both the reaction temperature and the reaction time.  
At ¶ 39, Kitaguchi teaches, generally, that it is suitable to use temperatures of between 120 to 280 °C to condense the amine component and dimer acid.  The examples of Kitaguchi, at ¶¶ 61 and 63, are performed at a temperature of 200 °C (lower than the temperatures of the examples of the present specification).  There is no indication in Kitaguchi that the reaction is stopped when a particular IR ratio is reached.
The examiner has also considered prior art reference US Pat. 6,046,282 (“Starner”), which, like Kitaguchi, is directed to an epoxy curing agent produced by reacting dimer fatty acids with polyamines.  Starner, unlike Kitaguchi, does describe stopping the reaction between these components when a desired IR ratio is reached (col 3, lines 1-6).  However, in all of the examples of Starner the IR ratio of the final product is below the claimed range.  Specifically, Example 1 of Starner has an IR ratio of 0.9; Example 6, 1.01; Example 7, 1.58; Example 18, 0.0; Example 19, 0.7; Example 20, 1.5; Example 21, 2.23.  It appears that Starner uses temperatures of no more than 200 °C in these examples (col 5, line 61).  Thus, the examiner finds that Starner shows that an IR ratio within the range of the present claims does not inherently arise from reacting a dimer acid with a polyamine at 200 °C.
In conclusion, the examiner finds that Kitaguchi does not expressly teach the claimed IR ratio and that such a ratio would not necessarily arise from the reaction conditions taught by Kitaguchi.  The examiner further finds that absent improper hindsight nothing in the prior art of record would have motivated one of ordinary skill the art before the effective filing date of the claimed invention to have simultaneously modified Kitaguchi to (1) utilize a fall oil fatty acid having the required dimeric, trimeric, and mono acid components, and (2) achieved a imidazoline to amide ratio falling within the range required by claims 1 and 22, with a reasonable expectation of success.
Any comments on these reasons for allowance considered necessary by applicant must be submitted no later than the payment of the issue fee, and, to avoid processing delays, any such comments should preferably accompany the issue fee.  The comments should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767